Citation Nr: 0521555	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).  

2.  Entitlement to service connection for osteoarthritis, 
other than in the temporomandibular joint (TMJ).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from February 1987 to 
November 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In her January 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)).  This type of hearing is 
often called a travel Board hearing.  But after receiving 
information concerning her travel Board hearing, she 
submitted a letter in November 2004 withdrawing her request..  
38 C.F.R. § 20.704(e) (2004).

Also in the January 2003 substantive appeal (VA Form 9), the 
veteran made reference to having fibromyalgia syndrome.  In 
this regard, she was notified in June 1993 of a May 1993 RO 
rating decision that denied service connection for myofascial 
pain syndrome.  So if she is attempting to reopen this claim, 
which can be done with the submission of new and material 
evidence, this should be clarified.  And if, on the other 
hand, she is attempting to file an entirely new claim, i.e., 
for service connection for fibromyalgia syndrome, this also 
should be clarified.

In the August 2002 rating decision being appealed, the RO 
indicated the current 30 percent evaluation for postoperative 
residuals of surgery for TMJ syndrome includes osteoarthritis 
of this joint.  In the July 2005 Informal Hearing 
Presentation, however, the veteran's representative argued 
that a separate compensable rating is warranted for the 
degenerative joint disease (DJD, i.e., osteoarthritis) in the 
TMJ.  The Informal Hearing Presentation was not a timely 
Notice of Disagreement (NOD) in response to the RO's August 
2002 rating decision.  So this statement, instead, must be 
construed as a new claim.  And since the Board does not have 
jurisdiction to consider this new claim in the first 
instance, it is referred to the RO for appropriate 
development and consideration.  38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  The most persuasive competent medical evidence of record 
indicates the veteran does not currently have CFS.

2.  The most persuasive competent medical evidence of record 
indicates the veteran does not currently have osetoarthritis 
(other than in her TMJ, which is already service connected).


CONCLUSIONS OF LAW

1.  The veteran does not currently have CFS as a residual of 
a disease or injury incurred or aggravated during service or 
that is proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004); and Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

2.  The veteran does not currently have osetoarthritis (other 
than in her TMJ) that is a residual of a disease or injury 
incurred or aggravated during service, and it did not 
manifest to a compensable degree within one year after 
service - so may not be presumed to have been so incurred, 
and is not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004); and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing its decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, i.e., RO) decision on a claim 
for VA benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice in April 2002 letters, so prior to adjudicating his 
claims in August 2002.  This, then, was in accordance with 
the holding in Pelegrini II.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) as long as the document meets the four 
content requirements listed above.  See also Valiao v. 
Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and SOC may satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the VCAA notice letters that were provided to 
the appellant do not contain the precise language specified 
in 38 C.F.R. § 3.159(b)(1), the Board finds that she was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claims.



The VCAA letters requested that the appellant to provide or 
identify any evidence supporting her claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice her, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) are on file, as are the records of her 
VA and private treatment since service.

The veteran has been provided VA medical examinations in 
connection with her claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  She declined an opportunity to 
testify at a hearing in support of her claims, see 38 C.F.R. 
§ 20.700(a), and the more recent statements and 
correspondence from her do not make reference to or otherwise 
mention any additional treatment from other sources (e.g., 
private or non-VA, etc.).

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



Governing Laws and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a); see, too, Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection may be granted, as well, for a disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection also is possible on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), 
considered together, also permit secondary service connection 
for aggravation of a nonservice-connected disability that is 
proximately due to or the result of a 
service-connected condition.  But compensation is limited to 
the degree of disability (and only that degree) over and 
above the degree of disability existing prior to 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).



In determining whether service connection is warranted for a 
disability alleged, VA must consider evidence both for and 
against the claim.  If the evidence, as a whole, supports the 
claim or is in relative equipoise (i.e., about evenly 
balanced), then the veteran prevails.  Conversely, if the 
preponderance of the evidence is against the claim, then it 
must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

CFS

The veteran's SMRs do not contain indications of CFS, either 
by way of complaint or objective clinical finding, although 
an August 1992 psychiatric evaluation found that she had, in 
pertinent part, myofascial pain dysfunction and psychological 
factors affecting physical condition.  Her service in the 
military ended in November 1992.  The latter diagnosis was 
repeated on VA psychiatric examination after service, in 
February 1993, when the diagnoses also included chronic low 
back pain.

A March 1994 report of a Temporary Disability Retirement List 
(TDRL) Board indicates the veteran's diagnoses were 
myofascial pain dysfunction and chronic headaches, as well as 
psychological factors affecting physical condition.

On VA examination in February 1996 the diagnoses were chronic 
TMJ syndrome and myofascial pain dysfunction.

A July 1997 VA outpatient treatment (VAOPT) record reflects 
the veteran had felt fatigued on medication she was taking 
for her service-connected headaches.  

During a VA psychological evaluation in July 2002, the 
veteran's SMRs were reviewed, and it was reported that she 
was unaware that she was service connected for a psychiatric 
disorder.  A record review also indicated that it had been 
noted there was a psychological aspect to her TMJ syndrome.  
In the past she had taken Zoloft for relief of headaches but 
she had developed extrapyramidal symptoms, 


although she was no longer taking psychotropic medication.  
There was a sullen, distant, frustrated, and unhappy visage 
to her clinical portrait consistent with a chronic pain 
syndrome.  The diagnoses again included psychological factors 
affecting physical condition (migraine headaches and TMJ 
syndrome).

During a VA examination in August 2002 to evaluate the 
veteran's alleged CFS, her claims file was reviewed.  It was 
pointed out there had been no actual diagnosis of CFS and it 
was opined that she did not meet the requirements for this 
diagnosis.

Service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

The common, and indeed most fundamental, requirement in all 
of these above-cited cases is that there must be medical 
evidence (meaning a diagnosis) confirming the veteran has the 
condition claimed.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See, too, 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Degmetich v. Brown, 
104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).  This is the fatal deficiency in 
the veteran's claim for service connection for CFS.  There is 
no actual proof she has this condition.

Although the veteran may sincerely believe she has CFS, she 
has not submitted or otherwise identified any probative 
medical evidence to substantiate this allegation, other than 
VA clinical records that only mention she had acute symptoms 
of fatigue associated with the medication for her headaches.  
In fact, the only medical opinion on file addressing the 
question of whether she actually has CFS rather definitely 
concludes that she does not.

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

Thus, inasmuch as there is no competent medical evidence or 
opinion of record establishing the veteran has CFS, service 
connection is not warranted for this condition.

Osteoarthritis, Other than in the TMJ

The veteran's SMRs are negative for objective signs or 
indications of arthritis, except that X-rays in November 1991 
found degenerative bony spurring of the condylar head at the 
left TMJ.  Her military service concluded in November 1992.

On VA psychiatric examination after service, in February 
1993, the diagnoses included chronic low back pain.  On VA 
spinal examination in February 1993, the diagnoses included a 
probable cervical spine strain.  A VA joints examination in 
February 1993 was completely unremarkable and the veteran had 
full range of motion in all her joints and no pain.  The 
diagnosis was no abnormal joint conditions could be 
demonstrated.

A report of a private MRI of the TMJs in February 2001 
reflects the veteran had osteoarthritic disease in both TMJs 
and anterior displacement of both discs.  A July 2002 VA 
dental record indicated, however, that she did not have 
arthritis in any other joints.  

In the veteran's March 2001 claim, she requested "an 
increased evaluation for her TMJ and secondary service 
connection for depression, osteoarthritis and degeneration of 
disks and jaw bone."  

On VA spinal examination in August 2002 it was noted the 
veteran did not have any complaints relative to the cervical, 
thoracic or lumbar segments of her spine.  There also was no 
history of trauma or treatment of these areas.  The diagnosis 
was that her spine was normal.  

Based on the wording of her claim, it is unclear whether the 
veteran actually ever intended to claim service connection 
for arthritis in joints other than her TMJs.  Nevertheless, 
assuming for the sake of argument that she did, there still 
is virtually no radiological evidence of arthritis involving 
any other joints - including the cervical, thoracic, and 
lumbar segments of her spine.  So there is no objective 
clinical evidence documenting the actual presence of 
arthritis other than in her TMJs.  Thus, absent radiological 
evidence of arthritis, this claim must be denied.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (requiring X-ray 
confirmation of arthritis).




ORDER

Service connection for CFS is denied.

Service connection for osteoarthritis, other than in the TMJ, 
also is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


